DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment filed January 11, 2021 has been entered.  Claims 2-4, 8, 9, 11, 13-15, 19, 20, 22-32, 34 and 35 are canceled. Claims 1, 5-7, 10, 12, 16-18, 21, 33 and 36-50 are currently pending and presented for examination.  

Response to Arguments
Applicant's arguments filed on January 11, 2021 have been fully considered but they are not persuasive.  
Applicant argues that the claims have been amended to recite the treatment of PM01183 with certain anticancer antibiotics for the treatment of certain cancer which is consistent with the data presented in the instant specification which demonstrates strong synergy.  Applicant argues that a person of ordinary skill in the art would not have reasonably predicted success in obtaining a therapeutically beneficial response using a combination of PM01183 and the anticancer antibiotics recited in the current claims or that the combination would produce synergy for the treatment of the particular cancer type as claimed.  Applicant argues that the application demonstrates strong synergy which is dependent on the particular combination of PM01183 and the 
This argument is found persuasive for the combination of PM01183 with mitomycin C or actinomycin D since the prior of record does not teach said combinations.  Thus there would have been no reason to expect synergy with the combination of PM01183 with mitomycin C or actinomycin D for the treatment of the particular cancers as claimed in the current claims.  However, this argument is found not persuasive with respect to the combination of PM01183 with doxorubicin or daunorubicin for the treatment of the selected cancers as claimed, since obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g., In re O ’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).  In the instant case, in view of the prior art cited a reasonable expectation of success exists in obtaining improved results by combining PM01183 with the claimed anticancer antibiotics, doxorubicin or daunorubicin for the treatment of the same cancer as currently claimed in the instant claims.  
Firstly, Gallego et al. specifically teaches PM01183 for the treatment of cancer and further teaches that said compound may be used with other drugs to provide a combination therapy for the treatment of cancer, wherein the additional drug can include drugs which target DNA including Adriamycin, doxorubicin, or epirubicin (Col. 8, lines 3-4).  Thus Gallego et al. specifically teaches combining compounds such as PM01183 with additional anti-cancer drugs including Adriamycin, doxorubicin or epirubicin.  Furthermore, Gallego et al. specifically teaches treating the same cancers as claimed in 
Secondly, at the time of the instant invention combining the ecteinascidin agents isolated from the marine tunicate Ecteinascidia turbinate with doxorubicin to obtain an improved treatment for cancer was known in the art as specifically taught in Gianni et al.  Gianni et al. specifically teaches the combination of ET-743 743 (which is in the same class as PM01183) with doxorubicin for the treatment of breast cancer, ovarian cancer and colorectal cancer [0035].  Thus there is a clear reasonable expectation of success in combining PM01183 with doxorubicin to achieve an improved treatment for the cancers as claimed in the instant claims.  Since daunorubicin, like doxorubicin and epirubicin is an anthracycline antibiotic having the same mechanism of action of inhibiting topoisomerase II, similar expectation of success exists with daunorubicin as doxorubicin and epirubicin (see Hande 2008, Update on Cancer Therapeutics, 3, pages 13-26).  Thus when considering all of the references together as a whole, there is a reasonable expectation of improved success when combining PM01183 with the claimed specific anticancer antibiotics (daunorubicin and doxorubicin) for the treatment of the selected cancers as claimed.  

Thus it is maintained that combining PM01183 and other anticancer drugs such as the claimed anticancer antibiotics doxorubicin or daunorubicin for the treatment of the claimed cancers and achieving synergism would not have been considered surprising nor unexpected given the state of the art at the time of the instant invention.  The cited prior art already discloses combining compounds with similar structures and functions with doxorubicin to achieve an improved treatment for cancer.  Moreover, Gallego et al. specifically teaches that compounds such as PM01183 are combined with anticancer antibiotics including the same anticancer antibiotic doxorubicin as claimed for 
Thus Applicant's data merely substantiate what the prior art already teaches and suggests which is the combination of antitumor agents isolated from the marine tunicate Ecteinascidia turbinate and derivatives thereof, with doxorubicin and other DNA damaging agents for the improved treatment of cancer. One would have clearly expected an improved result such as an additive or even synergistic result with the combination as opposed to the use of the compounds individually. Gianni et al. teaches that at the time of the instant invention, it was well-known in the art that combinations of compounds having different mechanisms of action were routinely demonstrated to result in an improved treatment of cancer as opposed to administering each compound individually. Gianni et al. teaches that combination therapy using drugs with different mechanisms of action is an accepted method of treatment which helps prevent development of resistance by the treated tumor [0015].  Moreover, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980). Thus by following the teachings and suggestions of the prior art cited and combining the compounds of Gallego et al. including PM01183 with doxorubicin or other DNA damaging agents such as daunorubicin, for the treatment of the selected cancers as claimed, one would necessarily arrive at the synergistic combination as disclosed in the instant application. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Thus Applicant’s demonstration of synergy with the claimed combination is not surprising nor unexpected in view of the prior art cited and moreover, in view of the prior art cited one would have found it obvious to combine the claimed compounds to produce an improved treatment for cancer. “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant's specification showing that particular antioxidants are effective, the Board 
Thus the previous rejections under 35 USC 103 are hereby maintained however in view of Applicant’s amendments to the claims, the rejections have been modified. This action is final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 claims the anticancer antibiotic is doxorubicin and the cancer to be treated is selected from prostate cancer, pancreas cancer, gastric cancer and ovarian cancer.  However claim 1 from which claim 10 depends claims when the anticancer antibiotic is doxorubicin the cancer to be treated is selected from prostate cancer, pancreas cancer, and breast cancer.  Thus claim 10 fails to further limit the subject matter of the claim upon which it depends.  
.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1, 5-7, 10, 12, 16-18, 21, 33, 38-41, 46, 49 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gallego et al. U.S. Patent No. 7,763,615 (of record) in view of Leal et al. (British Journal of Pharmacology, Published online on July 2, 2010, 161, pages 1099-1110); Gianni et al. U.S. Publication No. 2007/0082856 A1 and Hande (2008, Update on Cancer Therapeutics, 3, pages 13-26).
Claims 1, 5-7, 10, 12, 16-18, 21, 33, 38-41, 46, 49 and 50 of the instant application claim a method of treating cancer such as lung cancer, sarcoma, malignant melanoma, bladder carcinoma, prostate cancer, pancreas carcinoma, thyroid cancer, gastric carcinoma, ovarian cancer, hepatoma, breast cancer, colorectal cancer, kidney cancer, esophageal cancer, neuroblastoma, brain cancer, cervical cancer, anal cancer, testicular cancer, leukemia, multiple myeloma and lymphoma comprising administering to a patient in need of such treatment a therapeutically effective amount of PM01183, or a pharmaceutically acceptable salt thereof and a therapeutically effective amount of an anticancer antibiotic such as daunorubicin or doxorubicin. 
Gallego et al. teaches that the ecteinascidins are exceedingly potent antitumor agents isolated from the marine tunicate Ecteinascidia turbinata and that several ecteinascidins having antitumor properties have been reported (column 1 lines 10-53).  Gallego et al. teaches ecteinascidin derivative compounds of general formula I which have antitumor activities against a variety of cancers including leukemias, lung cancer, colon cancer, kidney cancer, prostate cancer, ovarian cancer, breast cancer, sarcomas 
Gallego et al. does not specifically teach a combination of PM01183 and drugs which target DNA including doxorubicin or daunorubicin.
Leal et al. teaches that there is a renewed interest in the development of molecules that target the minor groove of DNA and one of the best examples is trabectedin which is a member of the ecteinascidin family originally derived from the marine tunicate Ecteinascidia turbinata that is currently used for the treatment of patients with advanced or metastatic soft tissue sarcoma and relapsed platinum-sensitive ovarian cancer (page 1100).   Leal et al. teaches that trabectedin forms a covalent bond in the minor groove of DNA (page 1100).  Leal et al. teaches that PM01183 is a new synthetic alkaloid structurally related to ecteinascidins that is currently in phase I clinical development for the treatment of solid tumors (page 1100).  In common with trabectedin, PM01183 contains a pentacyclic skeleton composed of two fused tetrahydroisoquinoline rings, however the differences in structure between trabectedin and PM01183 may confer pharmacokinetic benefits as well as intrinsic activity for PM01183 (page 1100).  Leal et al. demonstrates that like trabectedin, PM01183 binds to DNA and induces double strand breaks in DNA and causes S-phase 
Gianni et al. teaches a method of treating cancer comprising the combination of doxorubicin and ET-743 (abstract).  Gianni et al. teaches that combination therapy using drugs with different mechanisms of action is an accepted method of treatment which helps prevent development of resistance by the treated tumor [0015].  
Gianni et al. teaches that ET-743 is administered as part of a combination therapy with doxorubicin [0028] and doxorubicin is indicated for the treatment of many cancers, including for instance breast cancer, ovarian cancer, transitional cell bladder cancer, bronchogenic lung cancer, thyroid cancer, gastric cancer, soft tissue and osteogenic sarcomas, neuroblastoma, Wilms' tumor, malignant lymphoma (Hodgkin's and non-Hodgkin's), acute myeloblastic leukemia, acute lymphoblastic leukemia, Kaposi's sarcoma related to acquired immunodeficiency syndrome (AIDS) [0029]. 
Thus Gianni et al. specifically teaches the combination of ET-743 with doxorubicin for the treatment of cancer.
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Gallego et al. which teaches that the compounds disclosed therein including PM01183 may be used with other drugs to provide a combination therapy for the treatment of cancer, wherein the additional drug can include drugs which target DNA including Adriamycin, doxorubicin, or epirubicin, with the teachings of Leal et al. which specifically teaches that PM01183 is prima facie obvious to substitute one known compound such as ET-743 for another known compound such as PM01183, having the same function, in the method of Gianni et al. with a reasonable expectation of predictable results.  Thus since Gallego et al. teaches PM01183 as an anticancer agent and furthermore teaches that it can be combined with other antitumor compounds such as doxorubicin, and Leal et al. teaches the similar nature of PM01183 and trabectedin and further suggests that PM01183 may have superior properties in view of its chemical structure, one would have been motivated to apply PM01183 according to the teachings of Gianni et al. and combine PM01183 with doxorubicin with a reasonable expectation of similar or improved treatments for cancer.  
Since Hande teaches that daunorubicin, like doxorubicin and epirubicin is an anthracycline antibiotic having the same mechanism of action of inhibiting topoisomerase II, similar expectation of success exists with daunorubicin as doxorubicin and epirubicin and thus the combination of PM01183 and daunorubicin is rendered obvious for the reasons detailed above.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claims 1, 5-7, 10, 12, 16-18, 21, 33, 38-41, 46, 49 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gallego et al. U.S. Patent No. 7,763,615 in view of Gianni et al. U.S. Publication No. 2007/0082856 A1; Moneo et al. (Cancer Research, May 1, 2009, Volume 69; 4525 Provided on IDS dated December 19, 2014) and Hande (2008, Update on Cancer Therapeutics, 3, pages 13-26).
Claims 1, 5-7, 10, 12, 16-18, 21, 33, 38-41, 46, 49 and 50 of the instant application claim a method of treating cancer such as lung cancer, sarcoma, malignant melanoma, bladder carcinoma, prostate cancer, pancreas carcinoma, thyroid cancer, gastric carcinoma, ovarian cancer, hepatoma, breast cancer, colorectal cancer, kidney cancer, esophageal cancer, neuroblastoma, brain cancer, cervical cancer, anal cancer, testicular cancer, leukemia, multiple myeloma and lymphoma comprising administering to a patient in need of such treatment a therapeutically effective amount of PM01183, or a pharmaceutically acceptable salt thereof and a therapeutically effective amount of an anticancer antibiotic such as daunorubicin or doxorubicin. 
Gallego et al. teaches that the ecteinascidins are exceedingly potent antitumor agents isolated from the marine tunicate Ecteinascidia turbinata and that several ecteinascidins having antitumor properties have been reported (column 1 lines 10-53).  Gallego et al. teaches ecteinascidin derivative compounds of general formula I which have antitumor activities against a variety of cancers including leukemias, lung cancer, colon cancer, kidney cancer, prostate cancer, ovarian cancer, breast cancer, sarcomas and melanomas (column 3 line 11- column 4 line 2 and Column 7 lines 38-41). Gallego et al. specifically teaches PM01183 which is Compound 27 (Col. 26, lines 1-36).  
Gallego et al. does not specifically teach a combination of PM01183 and drugs which target DNA including Adriamycin, doxorubicin, or epirubicin.
Moneo et al. teaches that PM01183 is a novel alkaloid that covalently binds to the minor groove of DNA and displays potent cytotoxic activity in human tumor cell lines including breast, prostate, pancreas, ovary and kidney cancer.  Moneo et al. teaches that PM01183-DNA adducts give rise to double strand breaks followed by apoptotic cell death.  Moneo et al. that said studies support the development of PM01183 as an anticancer agent.
Gianni et al. teaches a method of treating cancer comprising the combination of doxorubicin and ET-743 (abstract).  Gianni et al. teaches that combination therapy using drugs with different mechanisms of action is an accepted method of treatment which helps prevent development of resistance by the treated tumor [0015].  
Gianni et al. teaches that ET-743 is administered as part of a combination therapy with doxorubicin [0028] and doxorubicin is indicated for the treatment of many cancers, including for instance breast cancer, ovarian cancer, transitional cell bladder cancer, bronchogenic lung cancer, thyroid cancer, gastric cancer, soft tissue and osteogenic sarcomas, neuroblastoma, Wilms' tumor, malignant lymphoma (Hodgkin's 
Thus Gianni et al. specifically teaches the combination of ET-743 with doxorubicin for the treatment of cancer.
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Gallego et al. which teaches that the compounds disclosed therein including PM01183 may be used with other drugs to provide a combination therapy for the treatment of cancer, wherein the additional drug can include drugs which target DNA including Adriamycin, doxorubicin, or epirubicin, with the teachings of Moneo et al. which teach other ecteinascidin derivatives including PM01183 which is a potent anticancer compound similar to ET-743 having similar properties and a similar mechanism of action of binding to the minor groove of DNA, and with the teachings of Gianni et al. which teaches combining ecteinascidin-743 (ET-743, trabectedin) with other antitumor compounds including doxorubicin for the treatment of cancer.  Thus, at the time of the instant invention it would have been prima facie obvious to substitute one known compound such as ET-743 for another known compound such as PM01183, having the same function, in the method of Gianni et al. with a reasonable expectation of predictable results.  Thus since Gallego et al. teaches PM01183 as an anticancer agent and furthermore teaches that it can be combined with other antitumor compounds such as antimetabolites, and Moneo et al. teaches that PM01183 is similar to trabectedin in that it also binds the minor groove of DNA and is a potent antitumor agent, one would have been motivated to 
Since Hande teaches that daunorubicin, like doxorubicin and epirubicin is an anthracycline antibiotic having the same mechanism of action of inhibiting topoisomerase II, similar expectation of success exists with daunorubicin as doxorubicin and epirubicin and thus the combination of PM01183 and daunorubicin is rendered obvious for the reasons detailed above.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claim Objections
Claims 36, 37, 42-45, 47 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
	Claims 1, 5-7, 10, 12, 16-18, 21, 33, 38-41, 46, 49 and 50 are rejected.  Claims 36, 37, 42-45, 47 and 48 are objected to.  Claims 2-4, 8, 9, 11, 13-15, 19, 20, 22-32, 34 and 35 are canceled.  No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM